Case 1:19-cv-12105-RGS Documenti1-1 Filed 10/10/19 Page 1of3

MASSACHUSETTS & NORTHERN NEW ENGLAND

LABORERS’ DISTRICT COUNCIL
: AOCEFLANCE Of AGREEMENT(S) AND DECLARATIONS OF TRUST
‘fied ‘th Employer banthy vdluoketlly reocquine tho Mamathussts & Nebibom
ee ee ee wecousauin atte lanmees ther teen

So bore apgroves ip tuboring Bio 90 seen

 

by and beavece the Lalor iteistious Divisina of dha Construction Industeios
Cusaal and Tunnel Cranemes)

‘4,
cd Mamachesottn nag

& | _sssi“‘(am:Cy end besteemm the Measzechussits Building Wreckers’ & Environmental
Renesdiatios

6 by and Retecom the Masons Coatractorm Association of Mamachuesttg;

te by und betirecn the Malse, New Havspshire & Vormoat Laborers’ Distrist
Conall 2 Sigratory Contractors, Balldiag & 8h;

&. __ by. ond betwene the Zaher Relations Division of Masenchanetie, Ine, on
bohall of Local £327, Malas, Maschestar, ond
ely ea Basepaltng

and the & New Distrint Comncit

Wig Labewe Rerteers m ace Laer Di oo
belpg oflbative trom Jana §, 2012, and any sxssemer igicamante batpeam the garth and Larewith
ogsapts the atae hit ono pt fis parties thonete end agrect'te shld by all ie terme and

1 Fhe Bh-of this fa tm bo ep-axtemnive with the (orm sot ect eras they chall be ect
out fram flanete ia the nfsrementionad Colieclive Bargeizing Agremusnt(s) with the
Sle tale ae Oa ee ee eee eae
estics of deine’ change or termination off a particular Colgetive Rangxizing Agreamant
ionping with the appliceble notice provivione euetalend thoreia,
3.

Case 1:19-cv-12105-RGS Document 1-1 Filed 10/10/19 Page 2 of 3

Form ih

This Agreement binds the Employer to afl obligations of an Employer as set forth in the
above referred to Agreements and applies to all Laborers’ work aad geographical
jurisdictions as set forth therein unless specifically Nenited, in writing, om this document. | :

The said Agreements provide, among other conditions, contributions to the Massachusetts
Statewide Laborers’ Health and Welfare Fund, New England Laborers’ Health & Safety
Fund, Massachusetts Statewide Laborers’ Pension Fuad, New England Laborers’ Training
‘Trust Fund, New Eagland Laborers’ Labor-Management Cooperation Trust Fund,
Massachusetts Statewide Legal Services Fond and Massachusetts Laborers’ Statewide
Anneity Fond, Massachusetts Dues Deduction and Laborers’ Politics] League Fund and the
Massachusetts & Northern New England Laborers’ Unified Trust Fund, as applicable, and
the Employer agrees to be bound by the foregoing Agreements and )cciarations of Trust
and hereby irrevocably designates as its representatives on the Boards of Trustees such
Trustees as are named in sald Agreements as Employer Trostees together with their
successors selected in the manner provided within sald Agreements and agree to be bound
by all actions taken by said Employer Trustees pursuant to the sald Agreements and
Deciarations of Trust and agrees that it may be saed by any of said Funds, or the Trastecs
thereof, or the Union, for non-payment of coatribetions or non-performance of its
obligations thereunder.

Inasmuch os the Union has submitted proof and the Employer is satisfied that the Union
represents a majority of its employees in the bargelming wnit described herein, the
Employer recognizes the Union ss the exclusive Collective Bargaining Agent for ali
employees within that bargaining anit, on all present and future jobsites within the
jurisdiction of the Union, auless and until such time as the Union loses its status as
employees’ exclusive represeztative as a result of an NLRB election requested by
employees. The Employer agrees that it will not request sa NLRB election and expressly
waives any right it may have to do so.

This instrument shall be binding upor the Employer named herein, and its’ successors and
sesigns, and no provisions coatained or incorporated berein shall be nullified or affected im
any manner as a reszlt of any consolidations, sale, trensfer, assignment, jolat venture or
any combination or other disposition of the undersigned Employer.

Attached hereto shall be the Contractor Questionnaire fally executed by the undersigned
Employer aad approved by the Masackwett Laborers’ Distiet Connell orm
Case 1:19-cv-12105-RGS Documenti1-1 Filed 10/10/19 Page 3 of 3

 

 

 

Telephone Ne, (508) 528-6559 /
(781) 263-8504 (CELL)

Vax Ne.
Poel Aabdivess: pills Losses allem

 

Fiesso erward exe (1) aarsuted copy ta the Memachuccis: & Nevthers New England Labor’
District Connell
